 In the Matter of CAMERON GLASS &MANUFACTURINGCo.andAMERI-CAN FLINT GLASSWORKERSUNION, LOCALNo.42, AFFILIATED WITHA. F. OF L.Case No. R-1875-Decided July 17, 15.E }Jurisdiction:lamp manufacturing industry.Investigationand Certification of Representatives:existence of question : strikefor recognition ; eligibility of striking, temporary and seasonal employees tovote ; election necessary.Unit Appropriatefor CollectiveBargaining:blowers, gatherers, finishers, press-ers, press gatherers, and skilled employees in the iron and paste mould depart-ment, excluding supervisory employees and all hourly-paid miscellaneousworkers.Mr. Robert H. Kleeb,for the Board.Mr. Clarence M. Mulholland,ofMulholland, Robie di McEwen,ofToledo, Ohio, for the Union.Mr. R. L. Straub,of Cameron, W. Va., for the Company.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 22, 1940, and April 30, 1940, respectively, American FlintGlassWorkers Union, Local No. 42, affiliated With the AmericanFederation of Labor, herein called the Union, filed with the RegionalDirector for the Sixth Region (Pittsburgh, Pennsylvania) a peti-tion and an amended petition alleging that a question affecting coin-merce had arisen concerning the, representation of employees ofCameron Glass and Manufacturing Co., Cameron, Wrest Virginia,herein called the Company; and requesting an investigation and cer-tification of representatives. pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On May18, 1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and directed the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.25 N L R. B, No. 66580 CAMERON GLASS &MANUFACTURING Co581On May, 28, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and upon theUnion.Pursuant to the notice, a hearing was held on June 6, 1940,atWheeling, West Virginia, before Robert H. Kleeb, the Trial Exami-ner duly designated by the Board.The Board and the Union, repre-sented bvl counsel, and the Company, by its representatives, partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.At the hearing the Union and theCompany requested ten clays within which to file briefs with theBoard.The request was granted and the Union availed itself ofthis privilege.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY 1The Company is a West Virginia corporation having its principaloffice and place of business in Cameron, West Virginia. It is engagedin the manufacture and sale of lamps, lamp chimneys, and lanternglobes.The principal raw materials used in the process of manu-facture are sand, soda ash, lime, borax, and feldspar.Sand, consti-tuting 75 per cent of the total raw materials used, is obtained exclu-sivelywithin the State of Wrest Virginia. The remaining rawmaterials are obtained from places-outside the State of West Virginia.In the year 1939, 384,200 pounds of sand and 210,000 pounds of otherraw -material were purchased.During the same year 84,178 dozenlamp chimneys and 33,126 lantern globes were manufactured by theCompany.Of the total products thus manufactured75%Jwereshipped to places outside the State of West Virginia.The Companyconcedes that it is engaged in interstate commerce and in a businessaffecting commerce within the meaning of the Act.IL THE OIIGANIZATION INVOLVEDAmerican Flint Glass Workers Lnion, Local No. 42, is a labororganization affiliatedwith the American Federation of Laboradmitting to membership skilled employees of the Company.,,the findings in this Section aie based upon a stipulation of facts between the Companyand counsel for the Board28 :030--42--N of 2-)--:,S '582DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.1I--IEQUESTION CONCERNINGREPRESENTATIONAt a,series of confel'euces held in February and March 1940, theUnion claimed to represent a majority of the Company's skilled em-ployees, sought recognition as the exclusive bargaining representative,and presented a request for a wage increase.The Company refusedto grant either a wage increase or recognition and on March 4 or 5,1940, the members of the Union went out on strike.2We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECTOF THEQCES'IION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andhas led and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of conmlerceV.THE API'ROPRTA'I E U \ I'IThe Union contends that the unit appropriate for the pi-ii-pose ofcollective bargaining should consist of blowers, gatherers, finishers,pressers, press gatherers, and skilled employees in the iron and pastemould department, excluding supervisory employees and employeesin the miscellaneous department.The Company, on the other hand,contends that all its employees should comprise the unit, or, in thealternative, that the four departments at the plant should be desig-nated as separate bargaining units., It further contends that theinclusion of chimney finishers in the unit contended for by the Unionis erroneous since the Company classified such persons as miscella-neous workers and they are. in fact no more or less skilled than othermiscellaneous -workers whom the Union would exclude from the unit.In the past collective bargaining for skilled glass workers whohave been organized by the Union's national affiliate or the latter'slocal affiliated organizations has been conducted through a nationalconference at which representatives of a national association of glassmanufacturersmet with representatives of the Union's nationalaffiliate and settled piece-work rates to be paid for the production ofBThe record does not disclosehow many employees went out on strike, but it does appearthat all but two were still out at the time of the hearing'The fourdepartments are the off-hand chimneydepartment ; the iron- andpaste-moulddepaitment;the pressed,pressed andblown department,and a departmentconsisting ofmiscellaneousworkers CAMERON GLASS & MANUUP ACTURING CO.,583individual glass articles.Such national agreement has been supple-mented by individual agreements covering local working conditionst the separate organized plants and ill the case of a manufacturernot a member of the association, individual agreement has been maderequiring such manufacturer to abide by the terms, or certain of thearms, reached at the national conference.The Union was organized at the Company's plant in 1914 andbargained with the_ Company. for its skilled workers from that timeuntil 1927 or 1928 when its agreement was terminated because ofunfavorable conditions in the industry.The Union continued to havemembers at the Company's plant but there was no further agreementbetween the Union and the Company. From November 21, 1939,the Union conducted an organizing campaign for new members amongthe Company'ss skilled workers and thereafter requested a resumptionof collective bargaining as heretofore discussed in Section III,supra..In 1936 or 1937 the Union's national affiliate assumed jurisdictionover miscellaneous workers who were thereafter considered a separategroup within the organization, conducting its bargaining at separateconferences and organizing in separate locals.However, the Com-pany's miscellaneous workers have never been organized and havenever bargained collectively.The operations of the Company are conducted in four departments.'The major processes are carried out by "shops" consisting of agatherer and a blower who shape the glass. The miscellaneousworkers do odd jobs designed to facilitate and supplement the workof the "shops".^After completion by the shops, lamp chimneys arecarried to finishers who reheat and put crimps in them, thus partici-pating to some extent in the shaping of them.The Union designatesthese men as skilled workers and admits them to membership.TheCompany apparently has admitted the existence of a distinctionbetween the work of finishers and that of other miscellaneous workers,since it pays finishers on a piece-work basis along with other skilledworkers, whereas the other persons classified as miscellaneous workersare paid an hourly wage.The work, skill, and pay of the employees in the unit sought byThe Union differs from that of the miscellaneous workers.Moreover,the Company's skilled workers have organized and bargained collec-tively with the Company over a period of years whereas the miscella-neous workers are presently unorganizedUpon the basis of these3, supra.s The press transfers boy transfers the glass from a blank mould to a blow mould formovement under the blowing headThe press turn-out boy opens the moulds and removesrough finished products, placing them where a carrying-in boy can take them to the tem-peung lehr.Mould boys separate the pipes from the finished products and remove coldglans from the pipes 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsiderations we find that the skilled workers may appropriatelyconstitute a separate unit.As heretofore stated, the finishers are paid on the same piece-workbasis as the other-workers who the Company admits are skilled em-ployees.Functionally, the finishers' work is similar to that of the"shops," since both are engaged in the shaping of the glass. Since theUnion admits finishers to membership and desires their inclusion,"and in view of the history of collective bargaining of the Union, weshall include finishers within the appropriate unit.There are two persons on the,Company's pay roll of March 9, 1940,who the Union claims are incorrectly classified as " Chimne'^-Iron &Paste Mould,".and should be excluded as miscellaneous workers.TheCompany admits that John W. Hartzell and Glen Morten Yoho are"small help" or miscellaneous workers, and since they are hourly paid,we shall exclude them from the appropriate unit.We find that blowers, gatherers, finishers, pressers, press gatherers,and skilled employees in the iron and paste mould department, exclud-ing supervisory employees and all hourly paid miscellaneous workers,constitute'-a^ unit'appropriate for the purposes of collective bargainingand that said unit will insure to the employees of the Company thefullbenefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESOn the Company's payroll of March 9, 1940, there were 31 employeesin the appropriate unit.The Union has submitted to the RegionalDirector evidence of substantial membership.We find that the ques-tion concerning representation can best be resolved by the holdingof an election by secret ballot.It appears from the record that six of the Company's employeesin the appropriate unit, whose names appear on the pay roll of March9, 1940, were temporary employees.'Straub testified .that they hadbeen employed 'at various times before their last employment and hadbeen laid off, that some had relatively regular employment more thanothers, that he "wouldn't say they get a third of the time that theother fellows get."They are entitled to no division of the timeworked, but work at odd jobs in the summer and take whatever workthe Company can provide in the winter.We conclude that "tempo-0 SeeMatter of May Knitting Company, IncandUnited Wholesale and Warehouse Ene-ployees of YewYork, Local No. 65, C I. 0, 11 N L R B. 772, and decisions therein cited.it.L Straub, secretary of the Company, testified that the following were hired for about60 days and had worked about a month at the time of the strike: David Walker, ClydeAnderson,Willard E\ans, Wesley Yoders, George Emory Swann and Dale Dougherty CAMERON GLASS & MANUFACTURING CO.585nary employees" in theappropriate unit are likely to be reemployedrnd accordingly have an.interest in the conditions of employmentwhich may beagreedupon during the period when they are notworking and should bealiowed.to participate in the selection ofrepresentati ves.s,As we have hereinabove stated -a.strike began on March 4 or 5,1940.The pay roll of June 1, 1940, contains no new employees.Weshall adopt the pay roll of March 9, 1940, as determinative of eligi-bility to vote, and direct that all persons in the appropriate unitwhose names appear on the Company's pay roll of March 9, 1940,excluding those who have since quit or beendischargedfor cause,shall be eligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case,the Board makes the following:CONCLUSIONSOFLAW1.A question affecting commerce. has arisen concerning the repre-sentation of employees of Cameron Glass & Manufacturing Co.;Cameron,WestVirginia,within the meaning of Section 9 (c) andSection 2(6) and(7) of the National Labor Relations Act.2.Blowers, gatherers,finishers,pressers,press gatherers, and theskilled iron and paste mould department employees,excluding super-visory employees and hourly paid miscellaneous workers, constitutea unit appropriate for the purposes of collective bargaining,withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section- 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to ArticleIII, Section8, of NationalLabor Relations Board Rules and, Regulations-Series 2, as amended,it' is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Cameron Glass & Manufacturing Co., Cameron, West Virginia,,iiielection by secret ballot shall be conducted as early as possiblebut not later than thirty (30) days from the date of this Direction,tinder the direction and supervision of the Regional Director forthe Sixth Region, acting in this matter as agent for the National8 SeeMatterof Alec; Holstein,Daizd Holstein,,Phillip HolsteinandhosesZVinhelsten,D/B/A Syracuse Ornamental CoandInternational Ladies' Hand Bag, Pocketbook & Nov-eltyWo, kersanion,AF of L (Local tobechartered),20 N. L R B 877,and decisionstherein cited 586DECISIONS or NACIONAL LABOR RELATIONS BOARDLabor Relations Board, and subject'to Article III, Section 9, of saidRules and Regulations,among all blowers, gatherers,finishers,pressers,press gatherers,and skilled iron and paste mould depart-ment employees,excluding supervisory employees and all hourly paidmiscellaneous workers whose names appear on the Company's pay rollofMarch 9,1940, and further excluding all persons who have quitor have been discharged for cause since that date, to determinewhether or not they desire to be represented by American Flint GlassWorkersUnion, Local No. 42,affiliated with the American Federationof Labor, for the purposes of collective bargaining.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Direction of Election.